El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
En la Corte de Distrito de San Juan se presentaron sepa-radamente estos dos pleitos pero la prueba, por convenio de las partes, fué presentada conjuntamente excepto en pe-queños particulares propios de cada uno de ellos. En la apelación que interpusieron los demandados contra las res-pectivas sentencias fué convenido también y aceptado por la corte inferior que la transcripción de la evidencia que hiciera el taquígrafo sirviera para ambas apelaciones. Se solicitaron varias prórrogas para que el taquígrafo preparase su trans-cripción, pedidas unas veces por cada uno de los demandados y otras con el título de ambos pleitos, siendo del último modo la de sesenta días de 17 de noviembre, vencedera el 17 de enero. Antes del vencimiento de la última fué radicada la trans-cripción de la evidencia, la que después de aprobada por ,1a corte inferior fué archivada con el legajo de la sentencia en los libros de nuestra secretaría el mismo día que el apelado radicó su moción para que desestimemos ambas apelaciones, fundándose en que las prórrogas concedidas por la corte inferior para hacer la transcripción eran inciertas y en que la .transcripción de la evidencia fué presentada en la corte inferior después de vencida la última prórroga.
Las prórrogas concedidas no eran inciertas pues fijaban un término preciso para ellas. No vamos a hacer un re-cuento de las fechas de las distintas prórrogas que fueron concedidas porque dado el curso que han seguido estas ape-laciones en las que una transcripción serviría para ambas, la prórroga concedida a cualquiera de los demandados tenía *599que servir para ambas en cnanto a la presentación de la transcripción, común para los dos apelantes; y porque la transcripción de los autos ya se encuentra en este tribunal.

Las mociones de desestimación de amibas apelaciones deben ser declaradas sin Vagar.